Title: To George Washington from John Hanson, 21 March 1782
From: Hanson, John
To: Washington, George


                        
                            Sir
                             21 March 1782
                        
                        Congress have been informed by your Letter of the 18th that you judge it necessary to Set out for the Army on
                            the North River. They have nothing in particular to give you in Charge, And have appointed this Audience only to assure
                            you of their Esteem and Confidence, to recommend you to the protection of Divine providence, and wish you happiness and
                            Success.
                    